Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Instant publication US 20180365679 will be referred to as “Specification” hereinafter.
This office action is in response to the applicant’s communication received on January 12, 2021 (“Amendment”).

Claim Status
Claims 1, 4, 17, and 19 have been amended.
Claims 2 and 3 had/have been canceled.
Claims 5-7, 9-16, and 21-29 had been withdrawn.
Claims 1 and 4-29 are pending.

Claim Objection
Claim 1 is objected as “and” between the “secure element …” and “an I/O” should be removed. Furthermore, “I/O (input/output)” merely describes object rather than physical component. The examiner advises the applicant to amend to “I/O (input/output) interface”.

Information Disclosure Statement (IDS)
The IDS received on 1/13/2021 and 3/12/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 1, the claim recites “the external sensor data and a payment history of the device are used by the secure element to authenticate a merchant during a payment transaction, the external sensor data comprising one or more of a physical address of the merchant, geolocation data, cell tower phone data, local merchant Bluetooth data, and local merchant Wi-Fi data”. There is no support in the Specification that the external sensor data (i.e. one or more of a physical address of the merchant, geolocation data, cell tower phone data, local merchant Bluetooth data, and local merchant Wi-Fi data ) and the payment history of the device are used by the secure element to authenticate the merchant during the payment transaction (emphasis added). For example, [0075] recites “[0075] In some embodiments, the pPOS device 100B can use external data elements and sources to authenticate the merchant to the pPOS device 100B in a customer's vehicle. The external data includes the physical 
The applicant has amended the claim to recite that the secure element is configured to store and execute a secure element application for payment and authentication and points to at least paragraph 0084 of the specification for support for “secure element is configured to store and execute a secure element application for payment and authentication” and “secure element authenticates a merchant during a payment transaction using the external sensor data and a payment history of the device”. The examiner respectfully disagree. While 0084 of the specification, indeed, recites that “the secure element 130 can be configured to store and process payment and identification application” and that “the secure element 130 can be configured to execute a secure element application that is used for payment and authentication”, 0084 does not specifically disclose that “the external sensor data and a payment history of the device are used by the secure element to authenticate a merchant during a payment transaction, the external sensor data comprising one or more of a physical address of the merchant, geolocation data, cell tower phone data, local merchant Bluetooth data, and local merchant Wi-Fi data”. The only sections that discloses authenticating or validating the merchant using the external sensor data (i.e. one or more of a physical address of the merchant, geolocation data, cell tower phone data, local merchant Bluetooth data, and local merchant Wi-Fi data) and a payment history is found in paragraphs [0009] that recite:
This invention can use the payment history on the card and reader, external data to validate the merchant, and customer authentication on the pPOS to securely make "card present" payments without 

There is no specificity as to it is the secure element that uses the external sensor data and the payment history of the device to authentication the merchant during the payment transaction.
Even if the Specification show support for “the external sensor data and a payment history of the device are used by the secure element to authenticate a merchant during a payment transaction, the external sensor data comprising one or more of a physical address of the merchant, geolocation data, cell tower phone data, local merchant Bluetooth data, and local merchant Wi-Fi data”, in arguendo, the claim is rejected as the Specification does not disclose how the secure element utilizes the external sensor data (i.e. one or more of a physical address of the merchant, geolocation data, cell tower phone data, local merchant Bluetooth data, and local merchant Wi-Fi data) and a payment history on the card and reader to authenticate the merchant.
Furthermore, the claim recite, in part, “a secure microcontroller comprising a payment kernel and comprising a EMV (Europay, MasterCard, and Visa) level 3 certified payment application configured to process payment”. There is no support for this limitation. The applicant points to Fig. 1C and paragraphs 0083 and 0082 to show support that payment kernel and the EMV application is separate, specifically that 0083 and Fig. 1C show payment kernel 120 being contained in the secure MCF 110 and that 0085 recites “In some embodiments, the secure MCF110 and/or the second MCF 140 can be configured to perform I/O (input/output) functions with a certified EMV level 3 (L3) payment application …” (see pages 10-11 of the Amendment). The examiner finds that the applicant’s assertion/argument to be unpersuasive as 0085 merely describes that secure MCF 110 and/or the second MCF 140 can be configured to perform I/O function with a certified EMV level 3 payment application. There is simply is no support in the Specification that show support for a secure microcontroller (single microcontroller) that comprises a payment kernel and also comprises a EMV level 3 certified payment application. 

The dependent claims are rejected as they depend on claim 1 and do not cure the deficiencies as identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per claim 1, the scope of the claim is unclear. The claim recites “a secure microcontroller comprising a payment kernel and comprising a EMV (Europay, MasterCard, and Visa) level 3 certified payment application configured to process payment”. Here, the scope of the claim is unclear as it is unclear what is configured to process payment, EMV level 3 certified payment application alone, the 
Furthermore, the scope of the claim is unclear. For example, the claim recites “a secure microcontroller comprising a payment kernel and comprising a EMV (Europay, MasterCard, and Visa) level 3 certified payment application”. Given the recitation that “secure microcontroller comprising a payment kernel and comprising a EMV (Europay, MasterCard, and Visa) level 3 certified payment application configured to process payment”, one of ordinary skill in the art would appreciate that the secure microcontroller is responsible for execution of the EMV payment application. The claim, however, subsequently recite “a secure element, the secure element configured to store and execute a secure element application for payment and authentication … the external sensor data and a payment history of the device are used by the secure element to authenticate a merchant during a payment transaction, the external sensor data comprising one or more of a physical address of the merchant, geolocation data, cell tower phone data, local merchant Bluetooth data, and local merchant Wi-Fi data”. Here, the claim is rejected as the claim does not appear to correlate the components in a way to represent an operative device. Specifically, the claim does not describe how the payment authentication is related to the payment application for card present e-commerce transaction and/or in vehicle merchant payments.
Also, the claim recites “a secure microcontroller comprising a payment kernel and comprising a EMV (Europay, MasterCard, and Visa) level 3 certified payment application configured to process payment”. Here, the scope of the claim is unclear as it is unclear what is configured to process payment, e.g. a secure controller, a payment kernel, a EMV level 3 certified payment application, or any combination thereof.
Ex Parte Lyell, 17 LISPQ2d 1548 (B.P.A.I. 1990) and In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).
As per claim 17, the claim recites “an external data sensor switch”. Here, the scope of the claim is unclear as it is unclear as to what “external data sensor switch” is as the term is not a lexicographer term and term of art. Even when piecing plain meaning, e.g. combination of individual definition of sensor and switch, the scope of the claim is unclear as one of ordinary skill would appreciate that “switch” is “(4) (electric and electronics parts and equipment) A device for making, breaking, or changing the connections in an electric circuit.” See IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition definition of switch. This plain meaning does not commensurate in the claimed recitation that the “external data sensor switch” is configured to provide” one of more of the functions of: external sensor data validation and filtering by removing or deleting the external sensor data, external sensor data identification by type and/or sensor and/or interface and/or communication protocol, data correlation between the external sensor data types and sensors, and data fusion between the external sensor data, a communication protocol, and the external sensor data types.
The applicant believes that the term “external data sensor switch” is clear as it is understandable by one skilled in the art when looked at as a whole, e.g. that the “switch” does more than couple external sensor data to the device. The examiner respectfully disagrees as the claim is directed to an apparatus claim and claims to a particular structural term, e.g. external data sensor switch, and the applicant appears to merely describe the claimed expression in terms of functional description. See MPEP 2173.02 III.

The dependent claims are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1, 4, 8, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 20180144334 (“Fontaine”) in view of US Patent Publication No. 20060069926 (“Ginter”) and US Patent Publication No. 20180189769 (“Narasimhan”).
Per claim 1, Fontaine fairly teaches A device for providing a personal point of sale (pPOS) for card present e-commerce transactions, the device comprising: 
a secure microcontroller comprising a payment kernel and comprising a EMV (Europay, MasterCard, and Visa) level 3 certified payment application configured to process payment (see see Figure 4, CPU 42, Figure 5, CPU 42, Payment Control Application and EMV Contact/Contactless Transaction Module; ¶0030, Security standards may comprise multiple security levels, such as, but without being limitative, Level 1, Level 2, or Level 3. As an example, but without being limitative, Level 1 may correspond to a higher level of security than Level 2 which, in turn, may correspond to a higher level of security than Level 3. For example, but without being !imitative, the EMCo standard may provide examples of security levels and approval and certification standards such as terminal type approval process, security evaluation process, card type approval process, or mobile type approval process; ¶0031; ¶0057, the chipset on which the secure element 16 is implemented includes memory and processing capabilities (e.g. controller and/or microprocessor); ¶0058, the payment control application is designed so as to be Level 3 certified for secured payment card data processing in accordance with standards from major payment brands such as for example, but without being limitative, MasterCard ®, Visa®, American Express®, JCB®, and Discover®);
a secure element (see Figure 4, Secure Element 16; Figure 5, Secure Element 16), the secure element configured to store and execute a secure element application for payment and ¶0050, configured to enable the point of sale application 112 to run on the device while providing sufficient level of security to meet the security standards established for EMV transactions; ¶0057, software element … memory and processing capabilities; ¶0062; ¶0064; ¶0069, authentication services; ¶0077, validate credential);
an I/O (input/output) for receiving external sensor data and providing the external sensor data to the payment kernel (see Figure 4; ¶0044-¶0046, communication interface 38, NFC Interface 19; ¶0078, networking resources) the external sensor data are used by the secure element to authenticate during a payment transaction to the device the external sensor data comprising one or more of a physical address of the merchant, geolocation data, cell tower phone data, local merchant Bluetooth data, and local merchant Wi-Fi data (see ¶0078, establish secure communication via exchange of certificates, encryption keys, etc.; ¶0082, wifi, bluetooth, and cellular data … the exchange and usage of encryption keys, certificates, etc., to implement the appropriate level of security required for performing a secured financial transaction over the secured communication channel 950); and 
a reader, the reader configured to read a payment and/or identity instrument (see Fontaine: Figure 4, magenetic strip reader 52, smart card reader 55; ¶0042). 
While Fountaine discloses that the external sensor data, e.g. exchange and usage of encryption keys, certificates, etc., to implement the appropriate level of security required for performing a secured financial transaction with the merchant as described above, Fountaine is silent “to authenticate the merchant”. Ginter, however, discloses that technique of utilizing certificates in authenticating parties (see ¶1445; ¶1460-¶1465; ¶1522, a VDE electronic appliance to present one or more " certificates" authenticating that it (or its key) can be trusted; ¶1568). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include authenticating of the 
The combination of Fountaine and Ginter does not teach a payment history of the device is used to authenticate a merchant. Narasimhan, however, teaches a technique of authenticating a merchant using a payment history of the device (see ¶0046, the customer may configure an authentication requirement for a particular merchant physical location based on their transaction history at that particular merchant physical location (e.g., whether it is the customer's first visit to the merchant physical location), and/or the trust level associated with that particular merchant physical location). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include technique of authenticating merchant based on the transaction history as taught by Narasimhan to combination of Fountaine and Ginter as the combination generally improves the overall security of the invention.
The combination of Fountaine, Ginter, and Narasimhan does not specifically teach wherein a card present in-vehicle merchant payment is made by a customer without the customer providing the physical payment and/or identify instrument to the merchant or the physical payment and/or identity instrument leaving the vehicle. However, a description what the customer does do not move to distinguish over prior art. Furthermore, the wherein statement is untethered to the components previously recited in the claim.
The applicant is reminded that the claimed expression of “the external sensor data and a payment history of the device are used …” do not move to distinguish over prior art as the expression merely describes the intended use of the external sensor data and a payment history of the device. 
Furthermore, the description of the external sensor data, e.g. what it comprises, represents non-functional descriptive material that do not move to distinguish over prior art.
As per claim 4, Fontaine further teach the payment kernel is EMV level 3 certified for contact and/or contactless transaction (see ¶0058). Fountaine further teaches embodiments of various EMV levels, e.g. level 1-3, certified for contact and/or contactless transaction (see ¶0030-¶0031; ¶0063), it would have been obvious to one of ordinary skill in the art to substitute any known EMV levels, e.g. level 1-3, as the EMV levels as the payment kernel (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
As per claim 8, Fontaine further discloses wherein the device is standalone when the device has no logical or physical connection to the vehicle (see Fontaine: Figure 10)(Fontaine does not contemplate logical or physical connection to a vehicle).
As per claims 17 and 20, Fountaine further teaches that the device further comprises an external data sensor switch configured to receive the external sensor data and provide one or more of the following functions: external sensor data validation and filtering by removing or deleting the external sensor data, external sensor data identification by type and/or sensor and/or interface and/or communication protocol, data correlation between the external sensor data types and sensors, and data fusion between the external sensor data, a communication protocol, and the external sensor data types wherein the data correlation and fusion further comprises one or more of the following functions: sensor data collection and validation of data events, fusion of sensor data events with image processing data, and/or geolocation data, and/or transactional history (see Figure 4; ¶0044-¶0046, communication interface 38, NFC Interface 19; ¶0078, networking resources … exchange of certificates). Ginter also teaches wherein the external data sensor switch and provide one or more of the following functions: external sensor data validation and filtering by removing or deleting the external sensor data, external sensor data identification by type and/or sensor and/or interface and/or communication protocol, data correlation between the external sensor data types and sensors, and data fusion between the external ¶0024, ¶0164, protect against tampering or unauthorized observation; ¶1232, to delete and/or compress the audit information; ¶1445; ¶1460-¶1465; ¶1522, a VDE electronic appliance to present one or more " certificates" authenticating that it (or its key) can be trusted; ¶1568).
As per claim 18, Fountaine further teaches wherein the external sensor data types are RF (radio frequency comprised of one or more of the following: WiFi (wireless local area network) signal, Bluetooth or Bluetooth low energy signal, GSM (Global System for Mobile Communications) signal, NFMI (near field magnetic induction) signal, V2X (vehicle-to-infrastructure and/or vehicle-to-vehicle) radar signal, UHF (ultra high frequency) signal, HF (high frequency) signal, LF (low frequency) signal (see ¶0082, wifi, bluetooth, and cellular data; ¶0085).
As per claim 19, the combination of Fountaine, Ginter, and Narasimhan does not teach wherein the external sensor data types are image data comprised of one or more of the following: images and/or videos from side, front, or rear cameras on the vehicle, images and/or videos from side, front, or rear cameras from a second vehicle. However, the description of data types represents non-functional descriptive material, the description(s) do not move to distinguish over prior art. 

Response to Argument(s)/Amendment(s)
Claim Objection
Claim objection is withdrawn in view of the amendment.
112
The applicant has amended the claim to recite that the secure element is configured to store and execute a secure element application for payment and authentication and points to at least paragraph 0084 of the specification for support for “secure element is configured to store and execute a secure element application for payment and authentication” and “secure element authenticates a merchant 
This invention can use the payment history on the card and reader, external data to validate the merchant, and customer authentication on the pPOS to securely make "card present" payments without providing a customer's physical card to the merchant. This invention can also provide the merchant the ability to determine risk of the customer and transaction. Part of the authentication process of the merchant is to determine the type of merchant and payment configuration of the merchant.

There is no specificity as to it is the secure element that uses the external sensor data and the payment history of the device to authentication the merchant during the payment transaction.
Even if the Specification show support for “the external sensor data and a payment history of the device are used by the secure element to authenticate a merchant during a payment transaction, the external sensor data comprising one or more of a physical address of the merchant, geolocation data, cell tower phone data, local merchant Bluetooth data, and local merchant Wi-Fi data”, in arguendo, the claim is rejected as the Specification does not disclose how the secure element utilizes the external sensor data (i.e. one or more of a physical address of the merchant, geolocation data, cell 
The applicant points to Fig. 1C and paragraphs 0083 and 0082 to show support that payment kernel and the EMV application is separate, specifically that 0083 and Fig. 1C show payment kernel 120 being contained in the secure MCF 110 and that 0085 recites “In some embodiments, the secure MCF110 and/or the second MCF 140 can be configured to perform I/O (input/output) functions with a certified EMV level 3 (L3) payment application …” (see pages 10-11 of the Amendment). The examiner finds that the applicant’s assertion/argument to be unpersuasive as 0085 merely describes that secure MCF 110 and/or the second MCF 140 can be configured to perform I/O function with a certified EMV level 3 payment application. There is simply is no support in the Specification that show support for a secure microcontroller (single microcontroller) that comprises a payment kernel and also comprises a EMV level 3 certified payment application. 

	In reference to claim 17, the applicant believes that the term “external data sensor switch” is clear as it is understandable by one skilled in the art when looked at as a whole, e.g. that the “switch” does more than couple external sensor data to the device. The examiner respectfully disagrees. Here, the scope of the claim is unclear as it is unclear as to what “external data sensor switch” is as the term is not a lexicographer term and term of art. Even when piecing plain meaning, e.g. combination of individual definition of sensor and switch, the scope of the claim is unclear as one of ordinary skill would appreciate that “switch” is “(4) (electric and electronics parts and equipment) A device for making, breaking, or changing the connections in an electric circuit.” See IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition definition of switch. This plain meaning does not commensurate in the claimed recitation that the “external data sensor switch is configured to provide” one of more of the functions of: external sensor data validation and filtering by removing or deleting the external 
	The claims remain rejected for the reasons outlined above and in light of the claim amendment(s).

103
The applicant asserts that Neither Fontaine, Ginter, and Harasimhan show or suggest a device for providing a pPOS for card present transaction (see page 12). The examiner respectfully disagrees for the reasons outlined above in the 103 rejections. The examiner also points to Figure 4 and Figure 5 of Fontaine showing a pPOS for card present transaction. Furthermore, the examiner submits that “wherein a card present in-vehicle merchant payment is made by a customer without the customer providing the physical payment and/or identify instrument to the merchant or the physical payment and/or identity instrument leaving the vehicle”, e.g. a description what the customer does or intends to do, do not move to distinguish over prior art. Furthermore, the wherein statement is untethered to the components previously recited in the claim.
The applicant asserts that Fontaine does not provide external sensor data to a payment kernel as claimed. The examiner submits that Fontaine clearly discloses an I/O component that is for receiving external sensor data (see Figure 4; ¶0044-¶0046, communication interface 38, NFC Interface 19; ¶0078, networking resources; ¶0078, establish secure communication via exchange of certificates, encryption keys, etc.; ¶0082, wifi, bluetooth, and cellular data … the exchange and usage of encryption keys, certificates, etc., to implement the appropriate level of security required for performing a secured financial transaction over the secured communication channel 950). As Fontaine also discloses a payment kernel, e.g. EMV kernel part of the terminal payment application, and utilizing the 

The applicant further asserts that Fontaine, Ginter, and Narashimhan discloses the external sensor data and a payment history of the device are used by the secure element to authenticate a merchant during a payment transaction. The examiner respectfully disagree. Fontaine is clear as to using the external data to authenticate (see ¶0036; ¶0068, authentication; ¶0069, EMV; ¶0078, establish secure communication via exchange of certificates, encryption keys, etc.; ¶0082, wifi, bluetooth, and cellular data … the exchange and usage of encryption keys, certificates, etc., to implement the appropriate level of security required for performing a secured financial transaction over the secured communication channel 950; ¶0091, mutual authentication). While Fountaine discloses that the external sensor data, e.g. exchange and usage of encryption keys, certificates, etc., to implement the appropriate level of security required for performing a secured financial transaction with the merchant as described above, Fountaine is silent “to authenticate the merchant”. Ginter, however, discloses that technique of utilizing certificates in authenticating parties (see ¶1445; ¶1460-¶1465; ¶1522, a VDE electronic appliance to present one or more " certificates" authenticating that it (or its key) can be trusted; ¶1568). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant 
The combination of Fountaine and Ginter does not teach a payment history of the device is used to authenticate a merchant. Narasimhan, however, teaches a technique of authenticating a merchant using a payment history of the device (see ¶0046, the customer may configure an authentication requirement for a particular merchant physical location based on their transaction history at that particular merchant physical location (e.g., whether it is the customer's first visit to the merchant physical location), and/or the trust level associated with that particular merchant physical location). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include technique of authenticating merchant based on the transaction history as taught by Narasimhan to combination of Fountaine and Ginter as the combination generally improves the overall security of the invention.
Furthermore, the recited “the external sensor data and a payment history of the device are used by the secure element to authenticate a merchant during a payment transaction, the external sensor data comprising one or more of a physical address of the merchant, geolocation data, cell tower phone data, local merchant Bluetooth data, and local merchant Wi-Fi data” do not move to distinguish over prior art as the description merely describes intended use of the external sensor data and the payment history of the device. 
The applicant asserts that the phrase “the external sensor data and a payment history of the device are used” and the description of the external sensor data moved to distinguish over the prior art as there is a clear functional relationship between the payment kernel, the external sensor data, and the payment history (see page 13 of the Amendment). The examiner respectfully disagrees in that the phrase “the external sensor data and a payment history of the device are used” clearly states the intended is of the external sensor data and the payment history of the device. Furthermore, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120246079 discloses a processor of the mobile device or a processor of secure element operating mobile payment application; US20100280956 discloses a system and method for conducting commerce in a vehicle; US20120072350 discloses system and method of mobile payment; US20130086375 discloses personal point of sale based on mobile device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685